Case 1:18-cr-00097-JMS-DML Document 76 Filed 06/09/21 Page 1 of 3 PageID #: 493




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                             Case No. 1:18-cr-97-JMS-DML-1

                                                        ORDER ON MOTION FOR
   v.                                                   SENTENCE REDUCTION UNDER
                                                        18 U.S.C. § 3582(c)(1)(A)
   THOMAS MENDHEIM                                      (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

  provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

  Commission,

  IT IS ORDERED that the motion is:

  ☐ DENIED.

  ☒ DENIED WITHOUT PREJUDICE.

  ☒ FACTORS CONSIDERED: See attached opinion.

  IT IS SO ORDERED.
Case 1:18-cr-00097-JMS-DML Document 76 Filed 06/09/21 Page 2 of 3 PageID #: 494




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                                Plaintiff,           )
                                                     )
                           v.                        )     No. 1:18-cr-00097-JMS-DML
                                                     )
  THOMAS MENDHEIM,                                   ) -01
                                                     )
                                Defendant.           )

            Order Denying Motion for Compassionate Release Without Prejudice

         Defendant filed a pro se motion that the Court construed as a Motion for Compassionate

  Release under the First Step Act of 2018. Dkt. 64. The Court appointed counsel to represent

  Defendant and stayed the case. Dkts. 66, 68. CJA counsel appeared on Defendant's behalf, dkt.

  67, but then withdrew, dkts. 70, 71.

         After counsel withdrew, the Court concluded that Defendant's pro se Motion for

  Compassionate Release lacked sufficient information for the Court to conclude that he was

  entitled to compassionate release. Accordingly, the Court ordered Defendant to supplement his

  motion by completing and returning the Court's form compassionate release motion by June 1,

  2021. Dkt. 72. The Court warned Defendant that his Motion for Compassionate Release would

  be considered abandoned and denied without prejudice if he did not return the form motion as

  directed. Id. The Court mailed its Order and the form motion to Defendant on April 15, 2021.

         As of the writing of this Order, Defendant has not completed and returned the Court's

  form motion as required, and the deadline for doing so has passed. Accordingly, the Court

  considers Defendant's Motion for Compassionate Release abandoned, and the motion, dkt. [64],


                                               2
Case 1:18-cr-00097-JMS-DML Document 76 Filed 06/09/21 Page 3 of 3 PageID #: 495




  is denied without prejudice. Nothing in this Order, however, prohibits Defendant from filing

  a new motion for compassionate release.

         IT IS SO ORDERED.




              Date: 6/9/2021




  Distribution:

  Thomas Mendheim
  Reg. No. 16264-028
  FCI Milan
  Federal Correctional Institution
  P.O. Box 1000
  Milan, MI 48160

  All Electronically Registered Counsel




                                               3
